Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Aun cuando, desde un punto de vista puramente personal, nos resulta un tanto antipático tener que disentir de la decisión que emite en el presente caso una mayoría de los integrantes del Tribunal, realmente no podemos hacer otra cosa. A nuestro juicio, suscribir la decisión mayoritaria emitida en el caso que hoy ocupa nuestra atención repre-sentaría prestar nuestro consentimiento a la destrucción total del andamiaje sobre el cual descansa, desde su incep-ción, el sistema de justicia criminal en nuestra jurisdicción.
No estamos exagerando; ojalá que así fuera. Un análisis detenido y responsable de la sentencia mayoritaria emitida demuestra que la misma valida un razonamiento decisorio que irremediablemente afecta no sólo la correcta solución de los casos criminales que a diario se dilucidan a nivel del Tribunal de Primera Instancia sino que el mismo da al traste con el proceso de revisión judicial de los fallos judi-ciales que se emiten en dichos casos.
Razona la mayoría de los integrantes del Tribunal que en el presente caso resulta procedente intervenir con la *455apreciación que de la prueba presentada durante el pro-ceso celebrado hiciera el tribunal de instancia meramente por razón de que: durante el proceso celebrado se brinda-ron “dos versiones contrapuestas sobre la manera en que ocurrieron los hechos” y que, como no sabemos cuáles de esas dos posibles versiones es la cierta, existe duda razo-nable sobre la culpabilidad de la acusada. En consecuen-cia, la Mayoría revoca el fallo condenatorio que, a base de la credibilidad que le merecieran los testigos, emitiera el tribunal de instancia.
Cualquier persona que haya practicado la profesión de abogado, tanto en el campo de la litigación civil o criminal, sabe que, como regla general, en los procesos judiciales los jueces que presiden los mismos se enfrentan a dos versio-nes, contradictorias entre sí, teniendo que decidir éstos cuál de estas dos versiones es la más creíble; esto es, dichos magistrados tienen que, continuamente y como parte inhe-rente de su función judicial, adjudicar credibilidad.
No existe, naturalmente, una forma científica o mate-mática que facilite esa adjudicación de credibilidad; aparte de escuchar y observar detenidamente a los testigos, esto es, sus gestos, reacciones y comportamiento, realmente es una cuestión, o mezcla, de buen juicio, sentido común e, incluso, de intuición. Ello no obstante, y en vista del hecho innegable de que los jueces a nivel de instancia son los que oyeron y vieron declarar a los testigos, los jueces a nivel apelativo establecieron, desde tiempo inmemorial, la sabia norma de que no intervendrán con la apreciación que de la prueba testifical haya hecho el juez de instancia, a menos que la parte que así lo solicite demuestre que el juez de instancia actuó movido por prejuicio y parcialidad o que éste incurrió en error manifiesto al dirimir la credibilidad de los testigos. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986).
¿Cumplió en el presente caso la acusada peticionaria con esa obligación? La mayoría de los integrantes del Tribunal, *456al intentar contestar dicha interrogante, nos señala que el tercer vehículo envuelto en el accidente —el primero en la cadena de tres (3) vehículos envueltos en el choque— sufrió mayores daños en la parte trasera que en la frontal y, a su vez, se cuestiona el “¿por qué el tercero abandonó el lugar antes de que llegara la Policía, si su camioneta sufrió daños?”. Opinión mayoritaria, pág. 452. Contesta la Mayo-ría que ese hecho —el abandono de la escena del acciden-te— “respalda la teoría de la peticionaria de que el golpe inicial” lo ocasionó dicho tercer vehículo. íd.
Dicho razonamiento, o fundamento para la absolución, es tan débil que, realmente, el mismo no merece ser refutado. Pero, por aquello de que “el que calla otorga”, se nos ocurre pensar que el conductor de dicho tercer vehículo pudo tener varias razones para abandonar la escena del accidente, todas ellas ajenas al razonamiento de la Mayo-ría, a saber: dicho conductor tenía que llevar a algún familiar al hospital; no estaba autorizado para conducir un ve-hículo de motor, razón por la cual no interesaba esperar por la Policía de Puerto Rico; era un prófugo de la justicia; es una persona de medios económicos que Cuenta con un seguro que le cubre los daños sufridos, o, sencillamente, no le interesaba reclamar de otro los daños por él sufridos; era un hombre casado que se encontraba acompañado por una dama que no era su esposa; etc.
En resumen, mediante la decisión mayoritaria que hoy se emite ha pasado a mejor vida la trillada norma de abs-tención judicial a los efectos de que un tribunal apelativo deberá abstenerse de intervenir con las determinaciones y/o apreciación de la prueba que haga el juez de instancia; ello, en ausencia de demostración de pasión, prejuicio, par-cialidad y/o de una clara y arbitraria actuación errónea de parte del tribunal de instancia. Pueblo v. Cabán Torres, ante.
Peor aún, si es que ello es posible, de hoy en adelante los jueces de instancia contarán con un nuevo test, o criterio, *457para resolver los casos criminales, cual es: existe duda ra-zonable siempre que haya dos versiones contradictorias, en cuya situación procede la absolución del imputado de delito. Debemos confesar que este Tribunal no deja de sorprendernos.